   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 1 of 18 PageID #:560



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: TIKTOK, INC.,                            )
CONSUMER PRIVACY                                )       MDL No. 2948
LITIGATION,                                     )
                                                )       Master Docket No. 20 C 4699
                                                )
                                                )       Judge John Z. Lee
                                                )
                                                )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases              )


                            DECLARATION OF EKWAN E. RHOW

        I, Ekwan E. Rhow, declare as follows:

        1.      I am a principal with Bird Marella Boxer Wolpert Nessim Drooks Lincenberg &

Rhow, P.C. Together with co-counsel, I filed the first case pending in this MDL, which is now

captioned In re: TikTok, Inc. Privacy Litigation, Case No. 1:20-cv-04723 (previously, “Hong,” after the

first plaintiff). I make this declaration in support of the application, made pursuant to the Court’s

Case Management Order No. 1 (“CMO 1”) and No. 2 (“CMO 2”), to appoint (1) me and Megan

Jones of Hausfeld LLP as Co-Lead Counsel for this MDL; (2) Kara Wolke of Glancy Prongay &

Murrary, LLP, David Given of Phillips Erlewine Given & Carlin LLP, and Amanda Klevorn of

Burns Charest LLP to the Plaintiffs’ Steering Committee; and (3) Shannon McNulty of Clifford Law

Offices, LP as Liaison Counsel. I have personal knowledge of the facts stated herein, and if called to

testify about such statements, I could and would competently do so.

        2.      This declaration addresses the factors set forth in Fed.R.Civ.P. 23(g), with a

particular emphasis, pursuant to CMO 1, on “(a) counsel’s willingness and availability to commit to a

time-consuming project; (b) counsel’s ability to work cooperatively with others; and (c) counsel’s

professional experience in this type of litigation, including any prior appointments as lead counsel or

liaison counsel in multi-party litigation.” CMO 1 at 6-7. At the Court’s direction, this declaration also

addresses “other relevant matters” supporting this application. Id.



                                              Page 1 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 2 of 18 PageID #:561




        3.      Cooperation through strong teamwork and collaborative strategic decision-making

with others have been the foundation of our years of work on this case, which began well before

TikTok’s notoriety resulting from Congressional investigations and the recent Executive Orders.

Our willingness, availability, and commitment of time and resources substantially predated that of

any other applicant and, as the case has progressed, this commitment has deepened. We have the

longest and strongest team-building in this case, growing our working relationship from two to three

firms and from three to five, all of which have worked together cohesively as a single unit. We have

also worked cooperatively with other counsel in this case who are not formally part of our team. We

are eager to collaborate with anyone else who is willing to advance this important case for benefit of

the 100 million or more TikTok users nationwide.

                 COUNSEL’S WILLINGNESS AND AVAILABILITY TO COMMIT

                                 TO A TIME-CONSUMING PROJECT

        4.      My firm and I are uniquely situated to take on the role of Co-Lead MDL Counsel in

this complex litigation. Our involvement in this case arose from a personal interest I had in this

subject matter. Since 2010, beginning with a copyright case that involved keystroke encryption

technology designed to protect users’ privacy (discussed below), I have regularly investigated and

litigated matters focused on various areas of internet privacy.

        5.      Beginning in 2018, before the Congressional investigations of TikTok became

trending news, my colleague Marc Masters – who is working on the TikTok class action with me –

and I began to suspect the existence of, and initiated research on, privacy issues relating to a number

of smartphone applications, including TikTok and its predecessor Musical.ly. This research,

including technical expert investigation, led me and Mr. Masters to suspect the app was

misappropriating private and personally-identifiable user data and transferring it to servers in China.

        6.      We continued this internal investigation, but when it became clear the issues and the

potential class action might have nationwide and even global implications, we decided a broader

coalition of lawyers would be necessary to address the full scope of any violations of law. That

coalition would need to cooperate, leverage resources, and develop a comprehensive complaint to


                                             Page 2 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 3 of 18 PageID #:562




remedy the myriad threats to U.S. users our investigation was uncovering.

        7.      Accordingly, in early 2019, we reached out to the Glancy firm, which has a strong

national reputation in the class action space. Our two firms subsequently teamed up with the Phillips

firm (another very reputable plaintiff-side class action firm) in early 2020, to systematically build a

broad and comprehensive case.

        8.      Our efforts, which started in early 2019 well before our initial complaint was filed,

included:

               working closely with highly trained source code experts in analyzing multiple

                versions of the Musical.ly and TikTok apps to uncover (1) the various types of

                private and personally-identifiable data stolen by defendants and third-party entities

                whose software development kits and analytic libraries are secretly embedded within

                the apps, and (2) the domestic and foreign destinations of such misappropriated data;

               collecting and analyzing numerous iterations of the TikTok terms of use and privacy

                policies upon which defendants will rely for their arbitration and consent defenses,

                and developing the arguments and evidence necessary to defeat those defenses;

               thoroughly researching the defendant corporations – with the aid of two teams of

                investigators in California and in China, an ESI expert, and colleagues with Chinese-

                language skills to translate documents – to better understand defendants’ corporate

                structure, document and data collection and retention systems, internal reporting

                systems, business and advertising models, artificial intelligence and patent

                development programs, and other relevant foreign and domestic activities, all of

                which is relevant to establishing the statutory and common law violations, the class’s

                damages, defendants’ unjust enrichment, and the alter ego defense to the foreign

                defendant companies’ anticipated personal jurisdiction challenge;

               consulting with well-credentialed experts who have conducted original research into

                the intersection of data privacy, artificial intelligence, Chinese corporations and the

                Chinese government, including Chinese laws requiring corporations to share data


                                              Page 3 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 4 of 18 PageID #:563




                   with the government; and

                  researching numerous legal issues in the data privacy field as they relate to this case –

                   such as (1) jurisdiction and venue; (2) potential causes of action; (3) standing; (4)

                   damages; (5) injunctive relief; (6) notice and consent, and (7) arbitration and class

                   action waivers – to craft our November 27, 2019 complaint, and our May 11, 2020

                   amended complaint.

        9.         Our investigation has been and remains organic and based on our genuine interest in

this area. Armed with this long history of legal, technical and investigative work performed by our

lawyers, technical experts, and investigators, my firm and I are uniquely situated to take on the role

of Co-Lead Counsel in this complex litigation and we are deeply committed to the case.

        COUNSEL’S ABILITY TO WORK COOPERATIVELY WITH OTHERS

        10.        My career is marked by a long history of cooperative work on numerous cases, as

explained further below. This case is a good example. Bird Marella originally developed this case in

cooperation with Glancy Prongay, expanded our working relationship to other firms as the case

progressed, achieved the appointment of a five-firm executive committee in the consolidated

Northern District of California TikTok case, and worked hand-in-glove with that five-firm group

since that time.

        11.        As is sometimes necessary in litigation, we have had genuine, principled, and

professional disagreements with defendants and competing plaintiffs’ counsel in this case, but we

continually have sought cooperation, including by proposing to all plaintiffs’ counsel the following

leadership structure that equitably blended different groups: (1) myself and an attorney chosen by

the Settling Firms as Co-Lead Counsel; and (2) a PSC comprised of two attorneys from my team,

two attorneys from the Settling Firms, and one attorney from the remaining plaintiffs’ counsel. The

Settling Firms declined and instead sought both co-Lead positions and three PSC slots. We also

sought cooperation with other plaintiffs’ counsel by agreeing to attend the August 13, 2020

mediation (before defendants barred our participation as discussed below) and by agreeing to attend

a subsequent mediation (before certain Settling Plaintiffs expressed concern about the mediation and


                                                 Page 4 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 5 of 18 PageID #:564




scuttled it) for the purpose of determining whether a global resolution could be reached.

        12.     My firm and I have significant class action experience. However, because that

experience is most often, although not exclusively, on the defense side, shortly after my firm began

developing the Hong case, Mr. Masters of my firm contacted Jonathan Rotter at Glancy Prongay.

Messrs. Masters and Rotter previously had worked together to require a publicly-traded residential

real estate company to repair flood damage that was adversely affecting tenants with health issues.

        13.     After the extensive investigation above, my firm, in concert with Glancy Prongay,

filed the first class action against TikTok in this MDL, over five months before any of the other

TikTok class actions were filed, and publicly announced our intention to amend to add Illinois

clients and an Illinois Biometric Information Privacy Act (“BIPA”) claim on April 15, 2020 – weeks

prior to the filing any of the other TikTok class actions at issue.

        14.     In early 2020, Bird Marella and Glancy Prongay decided to collaborate with Phillips

Erlewine to develop the factual and legal foundation for a BIPA claim. Our three firms invested

substantial time and resources to this end, including hiring another highly trained source code expert

and a biometrics expert with notable experience in BIPA litigation, both of whom helped to develop

the unlawful face geometry scanning allegations.

        15.     The 89-page amended Hong complaint constitutes the first-filed BIPA claim against

the China-based defendants, and the only one served on them. It contains the most thorough BIPA

allegations among the competing lawsuits, focusing not just on the app’s conspicuous Augmented

Reality (“AR”) features that are the cornerstone of other lawsuits, but also on considerably stronger

evidence of BIPA violations (and violations of other statutes and common law), such as:

               the functionality and code of the TikTok app, including (1) content

                recommendations based on TikTok users’ race/ethnicity and age; (2) scans of face

                geometry to determine TikTok users’ age; (3) censoring video content to remove

                people defendants consider “ugly”; (4) code for deepfake videos; and (5) code for

                age, race/ethnicity and emotion recognition;

               ongoing work in China, including (1) the application of facial recognition technology


                                              Page 5 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 6 of 18 PageID #:565




                to TikTok users’ videos by highly-trained engineers skilled in computer vision,

                convolutional neural network and machine learning; (2) patent applications for face,

                voice, age, race/ethnicity and emotion recognition technologies; and (3) the publicly-

                known functionality of the Chinese version of TikTok (Douyin) that allows its users

                to perform facial recognition on faces selected by such users from other users’

                videos; and

               the defendants’ legal and political obligations to accumulate and share vast troves of

                data, including biometrics, in order to assist the Chinese government in achieving

                world dominance in artificial intelligence, and population surveillance and control.

        16.     Bird Marella, Glancy Prongay, and Phillips Erlewine also participated in an April 6,

2020 mediation of the eight original claims and the BIPA claim before former United States District

Judge Layn Phillips before any other actions had been filed. Preparation for this mediation involved

additional technical expert work, further developing responses to defendants’ anticipated motions,

and formulating specific changes to defendants’ business practices that would bring them into

compliance with applicable law. Bird Marella and Glancy Prongay served eight sets of discovery on

defendants prior to mediation, and defendants responded to each. The two firms also negotiated

and agreed to a protective order with defendants to facilitate discovery.

        17.     Our collaboration and team-building did not stop there. Although we had informed

the Honorable Lucy H. Koh, before any BIPA cases were filed, that we would be amending our

complaint to add a BIPA claim, we teamed up with the first firms to actually file such a claim:

Hausfeld and Burns Charest. After follow-on cases were filed, Judge Koh consolidated all of those

cases filed in the Northern District of California into In re: TikTok, Inc. Privacy Litigation.

        18.     On July 14, 2020, before In re: TikTok, Inc. Privacy Litigation was transferred to this

Court, I was appointed interim lead counsel pursuant to Fed.R.Civ.P. 23(g) by Judge Koh after

contested proceedings involving six other highly-qualified applicants. Judge Koh also appointed an

executive committee as set for the below. In submitting our executive committee team to Judge

Koh, the group discussed the roles that were necessary and attempted to fill them in a cooperative


                                                Page 6 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 7 of 18 PageID #:566




and cohesive matter. What resulted from this collaborative effort – which Judge Koh ordered – was

the following:

                Ekwan Rhow, Bird Marella Boxer Wolpert Nessim Drooks Lincenberg & Rhow

                 P.C.: Interim Lead Counsel and Chairperson of the Executive Committee with

                 general oversight of all work, including work assignments and billing review.

                Kara Wolke, Glancy Prongay & Murray LLP: Executive Committee Member with

                 oversight of offensive discovery, including e-discovery and China-related discovery.

                David Given, Phillips Erlewine Given & Carlin LLP: Executive Committee Member

                 with oversight of all expert work and analysis.

                Megan Jones, Hausfeld LLP: Executive Committee Member with oversight of

                 settlement, including mediation, motions for preliminary and final approval,

                 addressing potential objections, and claims administration.

                Amanda Klevorn, Burns Charest LLP: Executive Committee Member with

                 oversight of pleadings, motions, plaintiff vetting, coordination and management, and

                 responding to discovery.

       19.       We respectfully proposed that, while each of the four substantive areas of

responsibility enumerated above be under the purview the designated executive committee member

(and interim lead counsel), the designated executive committee member in question and interim lead

counsel would also use attorneys from the other firms in the leadership group to perform work in

that area of responsibility as demanded by efficiency concerns and the best interests of the class.

That approach has worked well in practice. We also noted, and respectfully continue to note, that

there are other experienced and talented law firms vying for a role in the case, and we would work

well with other firms and lawyers in the case.

       20.       Leading up to and since that appointment, I have worked closely (indeed, nearly

every day) with this group of experienced lawyers and their colleagues. Together, and following up

on the work of plaintiff’s counsel Lesley Weaver and Amy Keller, who were the first to assert a

claim in this litigation for violation of the Video Privacy Protection Act (“VPPA”), we further


                                              Page 7 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 8 of 18 PageID #:567




developed that claim, as reflected in our group’s consolidated amended complaint, ECF Doc. No.

89 in 1:20-cv-04723. Doing so required original work with experts to determine that information

concerning TikTok users’ video viewing histories is transmitted to Facebook and Google in a way

that allows identification of the user and what content they view, in violation of the VPPA.

        21.     Further, we have worked together tirelessly in an attempt to bridge the gaps that

remain between the various plaintiffs’ groups, and to bring to the Court’s attention important issues

concerning the conduct of the case, leading to the issuance of CMO 2. We have organized and held

multiple meet and confer discussions among various counsel on the topics covered by CMO 1. We

created and distributed among plaintiffs’ counsel a List of Related Cases per CMO 1; created and

distributed among various plaintiffs’ counsel a list of proposed litigation dates; and coordinated and

led the drafting of the joint proposed case management statement to be filed today.

        22.     We also have raised with all counsel and the Court the unique data preservation

issues in play in this case as a result of the August 6, 2020 and August 14, 2020 Executive Orders

that will affect the data and United States operations of defendants, as explained in the Litigating

Plaintiffs’ Status Report, ECF Doc. No. 5, and Emergency Motion, ECF Doc. Nos. 11, 11-1, 12 and

17. We have cleared conflicts with a respected retired U.S. District Court Judge, Shira Scheindlin,

who is well known for her work on preservation and electronic discovery issues. While defense

counsel may have the best of intentions concerning preservation, the dueling demands of the United

States and Chinese governments, coupled with defendants’ repeated public assurances concerning

TikTok’s technical operations and separation from the China-based defendants that have later

proven untrue, present unique circumstances in which the class will best be protected by the

immediate appointment of a special master.

    COUNSEL’S PROFESSIONAL EXPERIENCE IN THIS TYPE OF LITIGATION

        23.     I have substantial experience in litigating cutting-edge complex civil matters and

leading the teams of lawyers that handle them. In over 25 years of practice, following my graduation

from Stanford University and Harvard Law School, I have tried over 40 cases as lead counsel to a

final verdict or award, and have litigated to resolution numerous other complex civil cases. I am a


                                             Page 8 of 18
   Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 9 of 18 PageID #:568




Fellow of the American College of Trial Lawyers, I have been named by Benchmark Litigation as

one of the top 20 trial lawyers in California and one of the top 100 trial lawyers in the United States,

and I have been recognized by Chambers & Partners as a “trial expert” who is often called upon to

“undertake high-profile work” and “bet-the-firm litigation.” A true and correct copy of my resume is

attached as Exhibit 1. A true and correct copy of my firm’s 2019 Year in Review, which emphasizes

our recent accomplishments and awards, as well as our diversity, is attached as Exhibit 2.

        24.     I am also particularly proud of our firm’s commitment to diversity. As a minority

name partner at Bird Marella, I have been fully supported by my partners in further developing

diversity at the firm. As a testament to these efforts, Law360 named Bird Marella as the third best

firm in the country for minority attorneys (for firms between 20 and 149 attorneys).

        25.     Class actions have been a significant area of my practice. I personally have litigated

and resolved numerous class actions involving the automotive, electronics, telecommunications,

financial services and apparel industries with potential liabilities ranging from $100 million to $1

billion. Clients of mine in this area include Samsung, Hyundai and Vizio. My class action experience

also includes serving as lead trial counsel for a class of current and former account and sales

manager employees of IBM-spinoff Lexmark. We prevailed on behalf of plaintiffs and the class in

Lexmark after a lengthy trial and again on appeal.

        26.     My firm is also currently serving as lead counsel for plaintiffs in two class actions in

federal court brought on behalf of all prisoners at Terminal Island and Lompoc prisons. These

actions are based on the Bureau of Prisons’ failure to take constitutionally sufficient measures to

protect prisoners from contracting COVID-19. We are working with the ACLU of Southern

California and the Prison Law Office. My firm took primary responsibility for drafting both class

action complaints, the motions for temporary restraining orders, and the motions for provisional

class certification. In one of the cases, we were granted a preliminary injunction, a class was

provisionally certified, and we were appointed class counsel. In that case, we have been taking the

lead in enforcing the injunction. In both cases, we are taking the lead in propounding discovery and

negotiating with the government over the scope of discovery and inspection of the prison.


                                              Page 9 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 10 of 18 PageID #:569




        27.     Potentially crucial to the development and litigation of the TikTok class action is

familiarity with working in China and a sophisticated appreciation of how things function in that

complex culture. My firm and I have substantial relevant experience in that regard. In the past 25

years, Bird Marella has represented at least a dozen major Chinese corporations, as well as Chinese

individuals and others doing business in China and the United States. I personally have represented

numerous Chinese and Asian entities in various litigations and international arbitrations.

        28.     I have particular expertise in the sensitive interplay between the Chinese government

and its unique relationship with Chinese companies. Among my high profile matters involving the

Chinese government, I represented David Ji, an American executive doing business in China, who

was imprisoned in Sichuan province to force him to cede control of his electronics company to the

Chinese government. I spent many weeks in China on that case, and coordinated with the U.S. State

Department and many high level government officials for this politically sensitive matter. Given

how business is done in China, I had to engage in a three year direct negotiation with the Chinese

government, the provincial government in Sichuan, and one of the largest government-owned

electronics companies in the country in order to secure Mr. Ji’s release. My partner Thomas

Freeman, who is also working on the TikTok class action with me, assisted me with Mr. Ji’s case,

which became the subject of a New York Times Pulitzer Prize winning investigative report. These

negotiations left us with a keen understanding of the complicated and sensitive relationships that

exist between large Chinese companies and the Chinese government, such as those presented by this

case.

        29.     Further, I am currently representing the corporate entities holding assets allegedly

affiliated with Jho Low in the worldwide 1MDB investigation. This is the largest criminal forfeiture

matter in the world, with over $4 billion at stake, and one of the most politically sensitive and high-

profile legal matters in Asia. It has required an understanding and consideration of the interplay of

political interests between China, Malaysia, Saudi Arabia and the United States and has had political

implications for the Trump administration and its relationship to the new administration in Malaysia.

As part of balancing these political sensitivities and managing the case, I am responsible for


                                             Page 10 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 11 of 18 PageID #:570




overseeing and ensuring cooperation among a world class group of law firms and attorneys

throughout the United States, London, the Cayman Islands, and Asia.

        30.     Through these varied and nuanced experiences in Asia, I have developed an

informed understanding of the culture and politics in China, which I believe will be critical to

navigating the complexities of the TikTok class actions.

        31.     In addition to my class action experience and my experiences in Asia, I also have had

a long personal and professional interest in privacy issues attendant to new and emerging

technologies. My personal interest in data privacy litigation arose organically from two prior

copyright infringement actions. My colleague Mr. Masters and I represented a start-up Korean

company that invented a certain type of keystroke encryption security software designed to protect

one’s privacy and private data. The start-up had negotiated licenses for such software with various

companies, including a very large multinational cyber security company with headquarters in Japan.

That multinational cyber security company sold enterprise security software and included the start-

up’s keystroke encryption technology in some of its security software packages.

        32.     The start-up filed suit against the multinational cyber security company in which it

brought claims of copyright infringement and breach of contract, among others. Mr. Masters and I

litigated and tried the case before a federal jury. At trial, I cross-examined several witnesses

concerning the keystroke encryption technology and its source code, and Mr. Masters performed the

direct examination of the start-up’s CEO, during which the CEO explained aspects of the keystroke

encryption technology and its source code to the jury with Mr. Masters’ guidance. On the morning

of closing arguments, we reached a favorable settlement agreement that resolved the case. The jury

was polled and indicated its intent to award damages in the eight figures.

        33.     The same start-up filed a separate copyright infringement and breach of contract

action concerning its keystroke encryption technology against a Delaware corporation with its

principal place of business in Israel. Mr. Masters and I represented the start-up again and litigated

this action, including depositions around the country and in Israel. In preparation for technical

depositions of an engineer in Tel Aviv and one who had left the defendant company and was


                                              Page 11 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 12 of 18 PageID #:571




working for Microsoft near Seattle at the time, Mr. Masters was trained by a UCLA graduate student

pursuing an advanced degree in computer science. Following these two depositions and others, we

resolved the action through another favorable settlement agreement.

        34.     As a result of these lawsuits involving data privacy issues, I developed personal

relationships with executives and technical teams who focus on this area. Those relationships have

driven my interest in this area and have led to my litigating other matters touching on data privacy,

including other class actions on behalf of U.S. and Asia-based companies.

        35.     My other representative and recent litigation experience highlights my familiarity

with complex and high profile litigation and trials. In a federal jury trial last year, I served as lead trial

counsel for a Global Fortune 500 semiconductor company, SK Hynix. At this trial which took

placed before a Seattle jury in Microsoft’s backyard, I defended against a $175 million claim

involving allegations that my client had breached a semiconductor chip supply contract, thereby

jeopardizing the launch of Microsoft’s Xbox One gaming console. The jury returned a complete

defense verdict after a three-week trial. Another recent matter that I completed involved a multi-

billion dollar qui tam matter – one of the largest ever tried to a jury in California – in which the

judge granted a motion for judgment after a bellwether trial ended in a hung jury. This concluded

the matter for my client – a company owned by the patriarch of one of the most prominent

Taiwanese families – which had been facing damages of over $2 billion. My other trials over the

years have involved issues ranging from trade secrets to securities matters, and industries ranging

from technology to entertainment.

        36.     In an effort to further expand my experience beyond simply litigating as a plaintiff or

defendant, I was recently selected to serve as an ICC arbitrator in a matter involving two Asian

companies. That matter is ongoing.

        37.     To litigate the TikTok class action, I put together a team of lawyers with broad

experience to conduct the case, including Mr. Freeman and Mr. Masters. We also have two lawyers

with Chinese language skills and knowledge of the country, Fanxi Wang and Kimmy Yu, who are

available to assist with discovery requiring such skills and experience.


                                               Page 12 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 13 of 18 PageID #:572




        38.     Mr. Freeman, a graduate of Rollins College and Northwestern University School of

Law, has been a principal in the firm for 26 years. He has broad experience in trial and appellate

courts at the federal and state levels, is certified as a Specialist in Appellate Law by the State Bar of

California Board of Specialization, and is an elected member of the California Academy of Appellate

Lawyers. He also has class action experience representing both plaintiffs and defendants. For

example, Mr. Freeman worked with me on the Lexmark case above, in which we represented

plaintiffs and the class challenging the company’s vacation policies that violated the California Labor

Code. Mr. Freeman was the primary author of significant pre-trial motions, a successful writ

petition, a remand motion, and the successful appellate briefing defending the judgment we secured

at trial. Additionally, Bird Marella represented Nokia in two consumer class actions concerning a

Nokia cellular phone and a Nokia rebate program. In the cellular phone class action, Mr. Freeman

was the primary author of the winning terminating sanctions motion that was upheld on appeal on

the strength of Mr. Freeman’s appellate briefing. In the rebate program class action, Bird Marella

won a demurrer that was sustained with prejudice, and successfully defended that ruling on appeal.

Moreover, Bird Marella represented Canon USA in connection with an alleged defect in their color

laser copiers. Mr. Freeman was the primary author of the firm’s successful writ petition attacking the

trial court’s denial of Canon’s motion to strike the nationwide scope of the putative class. The case

proceeded through discovery and settled on terms favorable to Canon without a class being

certified.

        39.     Mr. Masters, a graduate of the University of California at Berkeley and New York

University School of Law, is of counsel to the firm and possesses approximately 20 years of

experience litigating and trying major commercial cases in both federal and state courts. He has

relevant experience with both data privacy issues and source code from his extensive work with me

on the two copyright matters discussed above. His class action experience includes representing,

along with me and Mr. Freeman, one of the world’s largest PVC pipe manufacturers. This class

action is related to a False Claims Act suit against the same pipe manufacturer that Bird Marella –

including me and Mr. Masters – successfully defended through a two-phase trial and a winning


                                              Page 13 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 14 of 18 PageID #:573




motion for judgment as a matter of law following a hung jury in Phase II. Mr. Masters also was the

author of a winning motion to compel arbitration in another class action filed against a major

medical apparel company represented by me and Mr. Masters. In this TikTok class action, Mr.

Masters has been a primary author of the original and amended Hong complaints, the August 14,

2020 consolidated complaint filed in this Court, as well as the other briefing, and he has been deeply

involved as a leader in all other aspects of this case.

        40.     Ms. Wang, a graduate of the University of Oxford and the University of California at

Berkeley School of Law, is a senior associate with the firm. She is a fluent Mandarin speaker who

was born in China and raised in Beijing through age 11. Ms. Wang has helped conduct internal

investigations of Chinese companies in connection with SEC investigations, and she has used her

language skills in witness interviews and the review and analysis of documents. Ms. Wang also has

assisted in taking depositions, and has defended depositions in Hong Kong in connection with a

lawsuit involving a very wealthy Chinese national. To the extent we conduct discovery in China, Ms.

Wang will be an invaluable resource with her combination of knowledge of the country and culture,

and strong legal and Chinese-language skills.

        41.     Ms. Yu, a graduate of the University of California at Berkeley and Syracuse

University College of Law, is an attorney with the firm. She is a fluent Mandarin and Cantonese

speaker who was born and raised in Hong Kong before moving to the United States at age 8. Ms.

Yu interned at a Chinese law firm in Shanghai, she has extensive experience in reviewing and

translating Chinese-language documents in litigation, and she already has assisted our team with the

review and translation of important Chinese-language documents relevant to the case.

                  OUR EFFORTS AND POSITION CONCERNING MEDIATION

        42.     Because of the controversy resulting from defendants’ exclusion of me and others

from our group from the August 13, 2020 mediation, I describe the relevant circumstances below.

        43.     In April 2020, before any competing cases were filed, and thus with no competition

or uncertainty concerning leadership or venue at the time, we attended the aforementioned

mediation with defendants before the Hon. Layn Phillips, former United States District Judge.


                                              Page 14 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 15 of 18 PageID #:574




Despite our best efforts, we did not settle. Our assessment at the time was that further discovery

and litigation was necessary – including collection of TikTok’s internal e-mails and source code.

Such discovery would be critical to forcing TikTok to present a reasonable settlement offer.

        44.     Shortly after the MDL petition was filed in mid-May, Ms. Katrina Carroll arranged a

mediation with the defendants, and sought participants from the four districts in which TikTok class

actions were pending. While some counsel agreed to attend, others, including but not limited to our

group, believed that scheduling a mediation before venue and leadership were determined would

allow the defendants to play plaintiffs’ counsel against each other, leading to a “reverse auction,” in

which the desire of mediating counsel to utilize the mediation to obtain a leadership position in the

case could affect, whether consciously or unconsciously, that counsel’s approach to mediation, and

ultimately, its outcome. Our group therefore took the position that a second mediation was

premature and, given the circumstances, could work to the detriment of the class. As explained

above, further discovery would also make sense given TikTok’s position at our first mediation.

        45.     After I was appointed interim lead counsel in mid-July by Judge Koh in In re: TikTok,

Inc. Privacy Litigation, both Ms. Carroll and Anthony Weibell, counsel for defendants, suggested I

attend the scheduled August 13, 2020 mediation. Given the uncertainty concerning centralization as

a result of the then-upcoming July 30, 2020 MDL hearing, I believed, and communicated, that the

timing and circumstances of the mediation were not appropriate, but that our group remained open

to a second mediation. I also noted that, given Judge Koh’s order limiting the ability of lawyers to

work on the case without prior Court approval, other lawyers from the N.D. Cal. cases were not

able to represent the class at the mediation.

        46.     After the MDL petition was decided on August 4, 2020 and it was clear that other

plaintiffs’ counsel were going forward with the August 13, 2020 mediation as scheduled, our group

decided that the class’s interests would be best protected if I, as the only Court-appointed interim

lead counsel authorized to speak on behalf of the class at the time, attended. Mr. Weibell, with

whom we had mediated the case in April 2020, had previously encouraged me to attend, and Ms.

Carroll agreed that it was important that I attend, highlighting in particular the extensive work


                                                Page 15 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 16 of 18 PageID #:575




reflected in our group’s original and amended complaints. While certain plaintiffs’ counsel other

than Ms. Carroll were to attend by video, Ms. Carroll and I agreed that I would attend in person

(along with Ms. Jones of Hausfeld, who at the time was designated by Judge Koh as our group’s

Executive Committee member in charge of settlement, and Jon Jagher, who was and is working with

Ms. Carroll). I planned to interrupt a family vacation to do so. Ms. Carroll and I also agreed to

mutually share confidential mediation materials and participate in pre-mediation strategy meetings

ahead of the August 13, 2020 mediation.

        47.     As I was preparing to attend mediation and collaborate with Ms. Carroll, on August

6, 2020 defendants unilaterally changed their position, and disinvited us from the mediation.

Defendants gave no explanation for their sudden change in position except to say they had a

“feeling” that Bird Marella and Glancy Prongay had secret clients and were part of an unspecified

conspiracy to attack defendants.

        48.     I worked tirelessly over the next week to clarify to defendants that we had no secret

clients in the case, and to enlist the assistance of Ms. Carroll in presenting a united front to

defendants by insisting on our participation. I further clarified in repeated communications that it

was inappropriate for defendants to dictate who represented the class at the mediation. Also, I

confirmed in writing that Bird Marella and Glancy Prongay had no secret clients, and I explained

that defendants’ conduct violated Judge Koh’s order appointing me interim lead counsel and my

group as the executive committee for the class. A true and correct copy of my August 11, 2020 email

on these points is attached as Exhibit 3.

        49.     Defendants refused to explain the basis of their unfounded “feeling.” Their

subsequent offer that Ms. Jones could still attend was illusory because it was conditioned on her

pledge that she would not communicate anything about the mediation with the Bird Marella and

Glancy Prongay firms during or after the mediation. In other words, there would be no way for

Judge Koh’s interim lead counsel and the executive committee as a whole to assess what was being

discussed at the mediation or any resulting offers or demands. Consistent with her professional

obligations and duties under Judge Koh’s order, including to report to me about settlement issues,


                                              Page 16 of 18
  Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 17 of 18 PageID #:576




Ms. Jones rejected those conditions and thus was not permitted to attend.

        50.     Despite my efforts, defendants and Mr. Weibell barred us from the mediation, and

the participating plaintiffs’ attorneys proceeded to attend and participate at mediation in our

absence. Prior to my being barred, Ms. Carroll and I mutually agreed to waive confidentiality as to

the materials prepared in connection with the April 6, 2020 and August 13, 2020 mediations, and we

scheduled a pre-mediation meeting to coordinate our efforts. After my group and I were barred,

however, Ms. Carroll no longer could share her confidential mediation materials and I also felt it was

improper to share ours (from the April 2020 mediation) because participating in any fashion would

have condoned the defendants’ misconduct and a structurally-tainted mediation. I believe the

mediation should have been rescheduled to allow our participation.

        51.     To this day, defendants have not provided any evidence to support their “feeling”

and have not raised these issues with Judge Koh or this Court. Defendants’ conduct is all the more

suspicious given that, as explained below, defendants later agreed on August 22, 2020 to mediate

with Bird Marella in a third mediation despite their alleged “feeling.” ECF Doc. No. 7. I believe

defendants’ flip-flop reveals that their “feeling” was nothing more than an attempt to gain strategic

advantage by excluding from the August 13, 2020 mediation the only Court-appointed interim lead

counsel authorized to represent the class at the time, and the same lawyers who also had not acceded

to defendants’ demands in the first April 2020 mediation. Defendants apparently used this tactic to

choose the lawyers they would be negotiating against.

        52.     Moreover, despite our repeated requests, to date we have not been informed of the

terms and conditions of the purported settlement. As of August 19, 2020, Ms. Carroll’s group “took

no position” on our request to see the terms, and did not affirmatively join in our request that

defendants disclose such terms and conditions to us and other plaintiffs’ counsel. My understanding

is that, at present, the only plaintiffs’ counsel who know the purported settlement’s terms and

conditions are those limited Settling Plaintiffs’ counsel who attended the August 13, 2020 mediation,

and thus many plaintiffs’ counsel who are now endorsing the purported settlement and a case

management schedule premised upon it have never actually seen or analyzed it.


                                             Page 17 of 18
    Case: 1:20-cv-04699 Document #: 40-1 Filed: 09/08/20 Page 18 of 18 PageID #:577




        53.      Our group has continued to attempt to resolve this issue, and agreed with defendants

to attend what would have been the third mediation before Judge Phillips in the case in an attempt

to resolve all outstanding issues. We and defendants jointly reported that development to the Court

on August 23, 2020. ECF Doc. No. 7.

        54.      We have been informed that, immediately thereafter, Ms. Carroll’s group spoke with

Judge Phillips and the mediation was scuttled, a result defendants reported to the Court in vague

terms. ECF Doc. No. 8. While Ms. Carroll then retracted her opposition, defendants were no longer

willing to mediate. ECF Doc. Nos. 12, 16, 17. I have received no explanation from Ms. Carroll or

Mr. Weibell as to what happened or why defendants’ offer was retracted.

        55.      My group and I remain committed to objectively evaluating the purported settlement

terms and conditions if and when we receive them, and we are also ready and willing to protect the

class’s interests by litigating the case.1

        I declare under penalty of perjury under the laws of the State of California and the United

States that the foregoing is true and correct, and that I executed this declaration on September 8, at

Los Angeles, California.


                                                    s/Ekwan E. Rhow
                                                    Ekwan E. Rhow




1
 The August 6, 2020 and August 14, 2020 Executive Orders and the Beijing ByteDance negotiations
with Microsoft, Walmart, Oracle and others have changed the landscape and require class counsel to
carefully analyze the “settlement in principle” announced by the Settling Plaintiffs as well as the
possibility that recent events are being used by defendants to create artificial leverage. Some relevant
questions include: (1) What is the current state of negotiations with Microsoft, Walmart, Oracle, and
other third parties?; (2) Are the Settling Plaintiffs being given verifiable information about these
negotiations?; (3) Have the Settling Plaintiffs obtained an ironclad memorandum of understanding
covering all material issues?; (4) Are defendants placing any settlement funds in an escrow and, if so,
how much?; (5) Are efforts being made to prevent transfer of funds to entities in China as a result of
any purported sale of TikTok’s U.S. assets; (6) Have defendants agreed to place key data and
evidence in the hands of a trusted third party?; and (7) What, if any, injunctive relief and business
practice changes have defendants agreed upon?


                                             Page 18 of 18
